Title: From Alexander Hamilton to Henry Jackson, 14 August 1794
From: Hamilton, Alexander
To: Jackson, Henry


[Philadelphia] August 14, 1794. “A Warrant has this day issued in your favor on the Treasurer of the United States for five Thousand Dollars, which he has been directed to pay, by remitting to you a draught for a Similar amount on the Office of Discount and Deposit at Boston. This money being on account of the Frigate, intended to be built at Boston, you will receive the necessary information with respect to the application thereof from the Commissioner of the Revenue.” Letter not found.]
